Citation Nr: 0008425	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-03 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967, and from December 1967 to June 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for PTSD. 


REMAND

In this case, the veteran contends that he was exposed to 
stressful events during both his service in Korea from 1964 
to 1965 and in Vietnam from April 1971 to March 1972.  His 
medals include a Bronze Star Medal for service in Vietnam 
"in connection with military operations against a hostile 
force" and "in a combat enveronment." 

The veteran has reported the following stressors (during VA 
outpatient treatment from September 1996 to May 1997): 1) in 
Korea in 1964, a Greg Calhoun died in an accident involving 
the blade of a Caterpillar catching him in the forehead and 
splitting open his head; 2) in Vietnam, a friend named Perry 
Johnson had shot himself in the head, and the veteran 
discovered his body; 3) in Vietnam, the veteran participated 
in recovery of vehicles, including seeing dead bodies and 
body parts, and assisted the 45th Medical Battalion in the 
removal of dead bodies; 4) he was shot at and returned fire 
during these recovery missions in Vietnam; 5) seeing a 
soldier injured in July 1970 in Vietnam when a fork lift tire 
safety rim blew off and ripped the front of this soldier's 
face; 6) in Vietnam, he heard an ammunition dump explode, and 
later helped dig dead bodies from this dump; and 7) in 
Vietnam, a friend James Calhoun was killed by the enemy.  At 
a personal hearing in October 1997, the veteran testified 
that he may have been incorrect about some of the dates, and 
that he knew Perry Johnson prior to his death in Vietnam in 
1969, but that he later learned of his death.  He also 
testified that, other than what he indicated about a man 
named Calhoun dying in Korea, the rest of the reported 
stressful events occurred during his Vietnam service.  

The basis for denial of the veteran's claim in June 1997 
included that The Vietnam Memorial Directory of Names of 
personnel killed in Vietnam showed that a Perry Johnson died 
on February 8, 1969, two years before the veteran's arrival 
in Vietnam, and there was no James or Greg Calhoun listed as 
having died while the veteran was in Vietnam (from April 6, 
1971 to February 25, 1972).  However, this only serves as 
partial attempt at verification of the multiple stressful 
events the veteran has alleged occurred during his career of 
service, and further stressor development is warranted.  It 
does not appear that any attempt has been made to obtain the 
unit histories for these periods or that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) has 
been contacted in an attempt to verify the veteran's claimed 
stressors. 

In this case, in February 1997, the veteran was diagnosed by 
a readjustment counseling therapist as having PTSD, and the 
veteran has not been afforded a VA psychiatric examination.  
Additional development is warranted in view of the fact that 
the diagnosis of PTSD appears to have been based in part on a 
stressor history of events which are unverified.  For VA 
compensation purposes, a PTSD diagnosis must be based on an 
in-service stressor history which has been verified (except 
where a veteran was engaged in combat).  A diagnosis of PTSD, 
related to service, which is based on an examination which 
relied upon an unverified history, is inadequate.  See West 
v. Brown, 7 Vet. App. 70, 77-78 (1994).  If any in-service 
stressful events are verified, the veteran is entitled to a 
VA psychiatric examination to determine whether any verified 
stressful events are sufficient to support a PTSD diagnosis 
in his case.

Additionally, the Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) has been adopted by VA.  38 C.F.R. § 4.125(a) (1999).  
While earlier editions of the DSM provided for an objective 
standard as to the adequacy of reported stressful events in 
service, in determining the sufficiency of the claimed in-
service stressors, the Board notes that there is no longer a 
requirement that the stressor be "outside the range of usual 
human experience" and be "markedly distressing to anyone," 
as previously required by the Diagnostic and Statistical 
Manual of Mental Disorders, third edition (DSM-III).  
Instead, DSM-IV requires that a person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
other" and "the person's response involved intense fear, 
helplessness, or horror."  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that the 
adequacy of such a stressful event in service to support a 
diagnosis of PTSD is a medical determination.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should request all of the 
veteran's VA outpatient clinic medical 
records from June 1997 to the present, 
and associate all records received with 
the claims file.  The RO should also ask 
the veteran to identify (names, addresses 
and dates) any other sources of VA or 
non-VA treatment or examination for a 
psychiatric disorder.  The RO should then 
secure copies of all identified records 
that are not already on file and 
associate them with the claims folder.  
38 C.F.R. 
§ 3.159 (1999).

2.  A summary of the information provided 
by the veteran concerning the specific 
circumstances of his claimed stressors 
during service, a copy of the veteran's 
personnel record, and a copy of this 
remand, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly ESG), 7798 
Cissna Road, Springfield, Virginia 22150 
for verification of the stressors claimed 
by the veteran.  Any information obtained 
is to be associated with the claims 
folder. 

3.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report. 

4.  On condition that the development 
results in confirmation of any of the in-
service stressful events reported by the 
veteran, the RO should schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining whether 
the veteran currently has PTSD, and, if 
so, whether the veteran's verified 
stressor(s) alone, without consideration 
of unverified stressors, are sufficient 
to support a diagnosis of PTSD.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  If an 
examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The entire claims file and a 
copy of this REMAND should be made 
available to the examiner(s) in 
connection with the examination. 

5.  In its readjudication of the issue of 
service connection for PTSD, the RO 
should apply the relevant provisions of 
38 C.F.R. § 3.304 (d) and (f) (1998), in 
effect prior to June 18, 1999, and as 
modified by the new regulation which 
became effective that date, 38 C.F.R. 
§ 3.304 (1999).  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (when a 
law or regulation changes while a case is 
pending, the version most favorable to 
the claimant applies).

6.  If service connection for PTSD is not 
granted, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


